 



Exhibit 10.01
FIRST AMENDMENT TO LEASE
          This First Amendment to Lease (“First Amendment”) is made and entered
into as of the 31st day of March, 2006, by and between KILROY REALTY, L.P., a
Delaware limited partnership (“Landlord”), and INTUIT, INC., a Delaware
corporation (“Tenant”).
R E C I T A L S:
          A.      Landlord and Tenant entered into that certain Office Lease
dated March 28, 2005 (the “Lease”), whereby Landlord leased to Tenant and Tenant
leased from Landlord approximately 364,538 rentable square feet of space
comprising the entire rentable areas of “Building 1,” “Building 2” and “Building
3,” as those terms are defined in the Lease (collectively, the “Original
Premises”), and located in that certain office project to be constructed by
Landlord and more commonly known as “Santa Fe Summit” (the “Project”).
          B.      On October 31, 2005, Tenant exercised its B4 Expansion Right
pursuant to Section 1.4 of the Lease to expand the Original Premises to include
all of the approximately 101,062 rentable square feet of space comprising the
entire rentable area of Building 4 (the “Building 4 Expansion Space”), to be
constructed by Landlord in the Project, and in connection therewith and pursuant
to the provisions of Section 1.4.4 of the Lease, Landlord and Tenant desire to
document such exercise and correspondingly amend the Lease on such terms and
conditions as hereinafter provided.
A G R E E M E N T
          NOW, THEREFORE, in consideration of the foregoing Recitals and the
mutual covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows.
          1.      Terms. All undefined terms when used herein shall have the
same respective meanings as are given such terms in the Lease unless otherwise
expressly provided in this First Amendment.
          2.      Building 4 Expansion Space. Effective as of the “B4
Commencement Date,” as that term is defined in Section 1.4.4 of the Lease (i.e.,
“eight (8) months following the date Landlord delivers the Building 4 Expansion
Space to Tenant in a Ready for T/Is condition,” but which eight (8) month period
and corresponding B4 Commencement Date remain subject to extension, pursuant to
the terms and conditions of Section 5 of the Tenant Work Letter attached as
Exhibit B to the Lease, for any “Landlord Caused Delay,” as that term is set
forth in Section 5.1 of such Tenant Work Letter), Tenant shall lease from
Landlord and Landlord shall lease to Tenant, the Building 4 Expansion Space.
Consequently, effective upon the B4 Commencement Date, the “Premises,” as that
term is defined in the Lease, shall consist of the Original Premises and the
Building 4 Expansion Space, and shall, therefore, comprise all of the
approximately 465,600 rentable square feet of space in the Project, the actual
square footage of which shall be verified pursuant to the TCCs of Section 1.2 of
the Lease. Landlord and Tenant

 



--------------------------------------------------------------------------------



 



hereby acknowledge that (i) as Landlord hereby informs Tenant, Landlord’s
currently anticipated delivery date for the Building 4 Expansion Space (in a
Ready for T/Is condition) is March 2, 2007, and therefore it is currently
anticipated by Landlord that the corresponding B4 Commencement Date will be
November 2, 2007 (assuming no Landlord Caused Delays); provided, however, the
parties acknowledge that in no event shall the recitation of such currently
anticipated dates constitute an agreement to such dates or otherwise operate as
an amendment to the TCCs of the Lease relating thereto, and (ii) the actual
square footage of the Building 4 Expansion Space (as well as the Original
Premises) shall remain subject to verification pursuant to the TCCs of Section
1.2 of the Lease.
          3.      B4 Expansion Term. The Term for the Building 4 Expansion Space
shall commence upon the actual B4 Commencement Date, and shall expire
coterminously with Tenant’s lease of the Original Premises on the Lease
Expiration Date. The period of time commencing on the B4 Commencement Date and
ending on the Lease Expiration Date shall be referred to herein as the “B4
Expansion Term.” Landlord shall, within thirty (30) days following the B4
Commencement Date, deliver to Tenant a notice (a “B4 Expansion Term Memorandum”)
substantially in the form attached hereto as Exhibit A, setting forth the B4
Commencement Date and other applicable information set forth therein, and Tenant
shall execute the B4 Expansion Term Memorandum and return the same to Landlord
within ten (10) business days after receipt thereof (provided that if said B4
Expansion Term Memorandum is not factually correct, then Tenant shall make such
changes as are necessary to make the B4 Expansion Term Memorandum factually
correct and shall thereafter execute and return the same to Landlord within such
ten (10) business day period).
          4.      Rent.
                   4.1      Base Rent. Commencing on the B4 Commencement Date,
and continuing throughout the B4 Expansion Term, Tenant shall pay to Landlord
annual Base Rent for the Building 4 Expansion Space (the “Building 4 Base Rent”)
in an amount which shall be determined in accordance with that certain formula
set forth in Section 1.4.2.1 of the Lease; provided, however, Landlord and
Tenant hereby agree that the subject annual rate of return for purposes of such
calculation as set forth in item (iii) in Section 1.4.2.1 of the Lease shall
equal eight and 31/100 percent (8.31%) (i.e., the rate which is 375 basis points
over the interest rate applicable to the ten (10) year treasury note as of
October 31, 2005). Based upon Landlord’s then-existing estimate of the B4
Project Costs and resulting Building 4 Base Rent, Landlord shall, on or before
the date which is sixty (60) days prior to the B4 Commencement Date, provide
written notice to Tenant of the then-anticipated initial Building 4 Base Rent
(the “Initial B4 Base Rent Estimate”). Subject to the immediately following
sentence, Tenant shall initially pay to Landlord monthly installments of Initial
B4 Base Rent Estimate as the B4 Base Rent initially due and owing pursuant to
the terms of the Lease. Within ninety (90) days following the B4 Commencement
Date, Landlord shall deliver to Tenant a notice (a “B4 Base Rent Memorandum ”)
substantially in the form attached hereto as Exhibit B, setting forth the actual
Building 4 Base Rent, which Tenant shall execute and return to Landlord within
ten (10) business days after receipt thereof, and Landlord and Tenant shall,
within thirty (30) days following the date Landlord delivers the B4 Base Rent
Memorandum to Tenant, reconcile the amount that should have been paid by Tenant
based on the actual Building 4 Base Rent with the amount actually paid by Tenant
based on the Initial B4 Base Rent Estimate; provided, however, to the extent
that Tenant audits Landlord’s determination of the B4 Project Costs pursuant to

-2-



--------------------------------------------------------------------------------



 



Section 3.1.5 of the Lease, then Tenant shall not be required to execute and
return to Landlord such B4 Base Rent Memorandum as set forth herein, but shall
instead be required to execute and return to Landlord the revised B4 Base Rent
Memorandum pursuant to the terms of Section 4.3 of this First Amendment, below.
                   4.2      Additional Rent. During the B4 Expansion Term,
Tenant shall pay Tenant’s Share of Direct Expenses for the Building 4 Expansion
Space in accordance with the terms of Article 4 of the Lease and this First
Amendment. Notwithstanding anything to the contrary set forth in the Lease, as
hereby amended, for purposes of calculating the amount of Tenant’s Share of
Direct Expenses which Tenant shall pay in connection with the Building 4
Expansion Space, Tenant’s Share shall equal 100% of Building 4.
                   4.3      Tenant’s Audit of Landlord’s Project Costs. Tenant’s
right to audit the Project Costs pursuant to the terms of Section 3.1.5 of the
Lease shall apply to both the Project Costs and the B4 Project Costs and, in
connection therewith, all references in such Section 3.1.5 to Project Costs
shall be deemed to include such B4 Project Costs). Landlord and Tenant hereby
acknowledge Tenant’s intent, pursuant to Section 3.1.5, to so elect to audit the
Project Costs (including the B4 Project Costs). Accordingly, unless Tenant, at
any time prior to the selection of the Project Costs Accountant, delivers
written notice to Landlord stating that it will not elect to audit the Project
Costs (including the B4 Project Costs), then during the ninety (90) day period
following the last occurring Rent Commencement Date, Landlord and Tenant shall
mutually and reasonably select the Project Costs Accountant. Landlord and Tenant
hereby acknowledge and agree that the absence of such a written “no audit”
notice from Tenant shall be deemed to constitute Tenant’s affirmative election
to so audit the Project Costs (including the B4 Project Costs). Concurrently
with Landlord’s delivery to Tenant of Landlord’s final determination of Project
Costs (including the B4 Project Costs) pursuant to Section 3.1.5, Landlord shall
deliver a copy of such final determination directly to the Project Costs
Accountant. Thereafter, once the Project Costs (including the B4 Project Costs)
are determined and final pursuant to the TCCs of the Lease, then Landlord shall
deliver to Tenant a revised Base Rent Memorandum and B4 Base Rent Memorandum, as
applicable, (or with respect to the initial Premises, a revised Base Rent
Memorandum, as applicable), setting forth the final, corresponding Base Rent and
Building 4 Base Rent, which Tenant shall execute and return to Landlord within
ten (10) business days after receipt thereof (provided that to the extent the
revised Base Rent Memorandum and/or B4 Base Rent Memorandum are not factually
correct, then Tenant shall make such changes as are necessary to make such Base
Rent Memorandum and/or B4 Base Rent Memorandum factually correct, as applicable,
and shall thereafter execute and return the same to Landlord within such ten
(10) business day period). Notwithstanding anything to the contrary set forth in
the Lease or this First Amendment, following the mutual selection by Landlord
and Tenant of the Project Costs Accountant, such Project Costs Accountant shall
be afforded a period of sixty (60) days to complete such audit (the “Audit
Period”), which Audit Period shall commence on the date Landlord delivers to the
Project Costs Accountant Landlord’s final determination of Project Costs
(including the B4 Project Costs); provided, however, throughout such Audit
Period, and promptly following any request therefor, Landlord shall make
available to the Project Costs Accountant for its review, all invoices,
financial records and similar data and information substantiating Landlord’s
determination of Project Costs (including the B4 Project Costs) to the extent
the same is reasonably required by the Project Costs Accountant to complete such
audit (e.g., excluding financial information and data which is, in Landlord’s
reasonable judgment, either proprietary or legally privileged).

-3-



--------------------------------------------------------------------------------



 



          5.      Improvements of the Building 4 Expansion Space. The Building 4
Expansion Space shall be initially improved with Tenant Improvements pursuant to
the applicable terms of the Tenant Work Letter attached to the Lease; provided,
however, with regard to the application of such Tenant Work Letter to the
Building 4 Expansion Space, (A) references therein to the “Premises” or “initial
Premises” shall instead refer to the Building 4 Expansion Space, (B) references
therein to the “Tenant Improvement Allowance” shall mean an amount equal to the
product of (i) $55.00, (ii) the number of rentable square feet of the Building 4
Expansion Space, and (iii) a fraction, the numerator of which shall be the
number of days occurring during the B4 Expansion Term, and the denominator of
which shall be 3,653 (i.e., the number of days during the ten (10) year initial
Lease Term for the Original Premises), (C) notwithstanding anything to the
contrary set forth in the first clause of Section 5.1 of the Tenant Work Letter,
the B4 Commencement Date shall be determined in accordance with the TCCs of
Section 2 of this First Amendment, and (D) as Landlord has, prior to the date of
this First Amendment, completed Final Base Building Construction Documents with
regard to the Base Building of Building 4, Landlord shall construct the Base
Building of Building 4 in accordance therewith, and Sections 1.1 through 1.3 of
the Tenant Work Letter which otherwise would have addressed the development and
finalization of such Final Base Building Construction Documents, shall have no
application with regard to such Building 4 Expansion Space.
          6.      Brokers. Landlord and Tenant hereby warrant to each other that
they have had no dealings with any real estate broker or agent in connection
with the negotiation of this First Amendment except The Staubach Company and
Colliers International (the “Brokers”), and that they know of no other real
estate broker or agent who is entitled to a commission in connection with this
First Amendment. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, and costs and expenses (including,
without limitation, reasonable attorneys’ fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of the
indemnifying party’s dealings with any real estate broker or agent other than
the Brokers. The terms of this Section 6 shall survive the expiration or earlier
termination of this First Amendment.
          7.      Deletions. Landlord and Tenant hereby acknowledge and agree
that, as of the date of this First Amendment, Section 1.5 (Right of First
Offer), Section 1.6 (Right of First Refusal), Section 2.2.3.1.2 (First Offer
Space), and Section 2.2.3.1.3 (First Refusal Space) of the Lease, and
Section 1.8 (Tenant Election to Delay Construction of Building 4) of the Tenant
Work Letter , are each deleted in their entirety and shall be null and void and
of no further force or effect.
          8.      No Further Modification. Except as specifically set forth in
this First Amendment, all of the terms and provisions of the Lease shall remain
unmodified and in full force and effect. In the event of any conflict between
the terms and conditions of the Lease and the terms and conditions of this First
Amendment, the terms and conditions of this First Amendment shall prevail.
[signature page immediately follows]

-4-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Landlord and Tenant have caused this First
Amendment to be executed on the day and date first above written.

            “LANDLORD”:


KILROY REALTY, L.P.,
a Delaware limited partnership
      By:   Kilroy Realty Corporation,         a Maryland corporation,       
General Partner   

                  By:   /s/ Jeffrey C. Hawken         Jeffrey C. Hawken         
 

            Its:   Executive Vice President         Chief Operating Officer     
     

            By:   /s/ Nadine K. Kirk         Nadine K. Kirk           

            Its:   Vice President         Legal Administration             

            “TENANT”:

INTUIT INC.,
a Delaware corporation
      By:   /s/ Kiran Patel         Kiran Patel           

            Its:   Senior Vice President, CFO         Intuit Inc.           

            By:   /s/ Scott Beth         Scott Beth           

            Its:   VP, Procurement                      

-5-



--------------------------------------------------------------------------------



 



EXHIBIT A
B4 COMMENCEMENT DATE MEMORANDUM

         
To:
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

  Re:    Office Lease dated                     , 200      between
                         , a                      (“Landlord”), and
                         , a                           (“Tenant”) concerning
Suite            on floor(s)                 of the office building located at
                              ,                     , California.

Gentlemen:
            In accordance with the Office Lease (the “Lease”), we wish to advise
you and/or confirm as follows:

  1.   The “B4 Commencement Date,” as that term is defined in Section 1.4.4 of
the Lease, shall occur on or has occurred on                     .     2.   If
the B4 Commencement Date is other than the first day of the month, the first
billing will contain a pro rata adjustment. Each billing thereafter, with the
exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.     3.   Your rent checks should be
made payable to                           at                          .     4.  
The exact number of rentable square feet within the Building 4 Expansion Space
is                      square feet.     5.   Tenant’s Share as adjusted based
upon the exact number of rentable square feet within the Premises is 100%.

EXHIBIT A

-1-



--------------------------------------------------------------------------------



 



     
 
  “Landlord”:

              ,    a      

                  By:      

            Its:                        

Agreed to and Accepted
as of                              , 200     .
“Tenant”:
                                                         
a                                                       

         
By:
       
 
       

         
Its:
       
 
       

EXHIBIT A

-2-



--------------------------------------------------------------------------------



 



EXHIBIT B
SANTA FE SUMMIT
B4 COMMENCEMENT DATE AND BASE RENT MEMORANDUM

         
To:
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

  Re:    Office Lease dated                     , 200      between
                         , a                      (“Landlord”), and
                         , a                           (“Tenant”) concerning
Suite            on floor(s)                 of the office building located at
                              ,                     , California.

     Gentlemen:
          In accordance with the Office Lease (the “Lease”), we wish to advise
you and/or confirm as follows:

  1.   B4 Project Costs. The “B4 Project Costs,” as that term is defined in
Section 1.4.2.2 of the Lease, have been determined by Landlord to equal
$                         .     2.   Ten (10) Year Treasury Interest Rate. 8.31%
    3.   Base Rent. Based on the Project Costs set forth in paragraph 2, above,
the annual Base Rent for the Building 4 Expansion Space shall be as follows.

                           
 
 
Period During B4 Expansion Term
     
Annual
Base Rent     Monthly
Installment
of Base Rent    
 
      $         $      
 
      $         $      
 
      $         $      
 
      $         $      
 
      $         $      
 
      $         $      

 



--------------------------------------------------------------------------------



 



                           
 
      $         $      
 
      $         $      
 
      $         $      
 
      $         $      

  4.   TIA Increase. Tenant elected to receive a “TIA Increase,” as that term is
defined in Section 2.3 of the Tenant Work Letter, in an amount equal to
$____________. Accordingly, the monthly amortization payment of such TIA
Increase shall be equal to $____________.

     
 
  “Landlord”:

              ,    a      

                  By:      

            Its:                        

Agreed to and Accepted
as of                              , 200     .
“Tenant”:
                                                         
a                                                       

         
By:
       
 
       

         
Its:
       
 
       

EXHIBIT B

-2-